UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D (Rule 13d-101) Information to be Included in Statements Filed Pursuant to Rule13d-1(a)and Amendments Thereto Filed Pursuant to Rule13d-2(a) Under the Securities Exchange Act of 1934 BELLAVISTA CAPITAL, INC. (Name of Issuer) COMMON STOCK (Title of Class of Securities) unknown (CUSIP Number) Chip Patterson Senior Vice President and General Counsel MacKenzie Patterson Fuller, LP 1640 School Street Moraga, CA 94556 (925) 631-9100 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) May 26, 2009 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. [x] Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule 13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 314308107 1. Names of Reporting Persons/I.R.S. Identification Nos. of Above Persons (Entities Only) MacKenzie Patterson Fuller, LP 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) o 3. SEC Use Only 4. Source of Funds (See Instructions) WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) o 6. Citizenship or Place of Organization California Address of Principal Office: 1640 School Street, Moraga, CA 94556 Number of Shares Beneficially Owned by Each Reporting Person With 7. Sole Voting Power 1,390,046 8. Shared Voting Power 0 9. Sole Dispositive Power 1,390,046 10. Shared Dispositive Power 0 11. Aggregate Amount Beneficially Owned by Each Reporting Person 1,390,046 (1) 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) o 13. Percent of Class Represented by Amount in Row (11) 12.44%(2) 14. Type of Reporting Person (See Instructions) PN (1)The number of shares reported as beneficially owned is as of May 22, 2009. The shares reported consists of shares owned by:MacKenzie Patterson Special Fund 5, LLC, MacKenzie Patterson Special Fund 6, LLC, MacKenzie Patterson Special Fund 6-A, LLC, MacKenzie Patterson Special Fund 7, LLC, MP Value Fund 7, LLC, MPF Badger Acquisition Co., LLC, MPF Blue Ridge Fund I, LLC, MPF Blue Ridge Fund II, LLC, MPF DeWaay Fund 3, LLC, MPF DeWaay Fund 5, LLC, MPF DeWaay Premier Fund 3, LLC, MPF DeWaay Premier Fund, LLC, MPF Flagship Fund 11, LLC, MPF Income Fund 22, LLC, MPF Senior Note Program I, LP, MPF-NY 2007, LLC, MPF-NY, 2005, LLC, MPF-NY 2006, LLC, Sutter Opportunity Fund 3, LLC, for all of which MacKenzie Patterson Fuller, LP (or its affiliates) is the manager or general partner. (2)The percentage is calculated based on a total of 11,171,433 of the Issuer’s shares of common stock, par value $.01 per share, outstanding as of February 23, 2009, as disclosed in the Issuer’s Form10-Q filed with the Securities and Exchange Commission on February 25, 2009. Item1 Security and Issuer This statement relates to the common stock, $0.01 par value (the “Shares”), of BellaVista Capital, Inc (the “Company”). The principal executive offices of the Company are located at 15700 Winchester Blvd, Los Gatos, CA95030. Item2 Identity and Background This statement is being filed by MacKenzie Patterson Fuller, LP, a California Limited Partnership (“MPF”). MPF’s principal business address is 1640 School Street, Moraga, California, 94556. Item3 Source and Amount of Funds or Other Consideration The total amount of funds required by MPF to acquire the Shares was $3,190,059.90.Each of the MPF affiliates used its own assets to purchase such Shares, which may at any given time include funds borrowed in the ordinary course in their margin accounts. Item4 Purpose of Transaction MPF acquired the Shares for investment purposes, but has now changed its intent.MPF is about to begin soliciting proxies to increase the size of the board of directors of the Company, elect five of MPF’s nominees to the board, and hire itself as the asset manager of the Company.MPF has made this proposal because it feels that the current board is not maximizing shareholder value, and because MPF believes it can substantially reduce the Company’s costs. Item5 Interest in Securities of the Issuer (a)MPF owns 1,390,046 Shares, which represent 12.44% of the issued and outstanding Shares. (b)MPF possesses the sole power to vote and dispose of the Shares described in Item 5(a) herein. (c)During the past sixty days, MPF has not purchased or sold any Shares. (d)No person is known to have the right to receive or the powers to direct the receipt of dividends from, or the proceeds from the sale of the Shares. (e)Not applicable. Item
